Citation Nr: 1145400	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  10-03 173	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the appeal currently resides with the RO in Los Angeles, California.

In an April 2009 statement, the Veteran stated, in substance, that he wanted to reopen his claims of entitlement to service connection for a low back disability, bilateral hearing loss, tinnitus, and hepatitis C.  However, these claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that his PTSD was caused by his walking in on a fellow soldier, [redacted], while he was attempting to kill himself by hanging.  The Veteran thereafter reported that, after he found Mr. [redacted], he had to hold him up to prevent him from choking until help could arrive.  The Veteran also reported that Mr. [redacted] suicide attempt occurred in approximately January or February 1971 while he was stationed at Fort Ord in California.

In this regard, the record shows the Veteran being given a diagnosis of PTSD, based on the above stressor, starting in 2008.  See VA treatment records dated from January 2008 to March 2008; letter from a VA physician dated in April 2009.  Moreover, the record shows that the RO obtained and associated with the claims file the Veteran's service personnel records which show that he was stationed at Fort Ord from December 1970 to February 1971.

However, the record does not show that the RO undertook any other steps to attempt to verify the Veteran's stressor, such as contacting the Fort Ord's Provost Marshal's Office, or obtaining any other records from the military police to determine if any records existed that memorialized Mr. [redacted] suicide attempt in early 1971.  The Veteran indicated statements were taken by CID (Criminal Investigative Division).  Therefore, the Board finds that a remand is required to attempt to obtain such records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.304(f)(4) (2011).

In this regard, the Board notes that when readjudicating the claim, the RO/AMC should be mindful of the fact that corroboration of every detail is not required to satisfy the 38 C.F.R. § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  Suozzi v. Brown, 10 Vet. App. 307 (1997).

If the above development verifies the Veteran's alleged stressor, the Board finds that he should be provided with a VA examination to obtain a medical opinion as to the etiology of his PTSD and whether he has PTSD in accordance with the AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.304(f); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that, while the Veteran separated from military service in 1971, the record does not contain any of his pre-2005 treatment records.  Likewise, the record does not contain any of his post-April 2008 treatment records.  Therefore, while the appeal is remand status, his 1971 to 2005 and post-April 2008 treatment records from all available sources, including the Loma Linda VA Medical Center, should be obtained and associated with the claims file.  38 U.S.C.A. § 5103A(b) (West 2002).  
Accordingly, the appeal is REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should contact Fort Ord and request copies of any and all records that could verify the occurrence of a suicide attempt by a [redacted] at this facility in approximately January or February 1971 including copies of any reports generated by the Fort Ord Provost Marshal's Office and any other documentation of such an incident including any other military police records or CID records including the written statement referenced by the Veteran that was taken by CID.  Because these are Federal records, efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  If they cannot be located or no such records exist, a memorandum of unavailability must be associated with the claims file and the Veteran should be provided with a copy of that memorandum.

2.  The RO/AMC should obtain and associate with the record all of the Veteran's 1971 to 2005 and post-April 2008 treatment records from all available sources including the Loma Linda VA Medical Center.  All actions to obtain the requested records should be documented fully in the claims file.  

3.  If the above development verifies the Veteran's alleged stressor, the claimant should be afforded a VA PTSD examination.  The claims file should be provided to the examiner for review in connection with the examination.  All indicated tests and studies deemed appropriate by the examiner must be accomplished and all clinical findings should be reported in detail.  After a review of the claims file and an examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the claimant has PTSD in accordance with the DSM IV because of his verified stressor.

In providing an answer to the above question, the examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim. 

4.  Thereafter, the RO/AMC should readjudicate the claim taking into account the Court's holding in Suozzi, supra.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence received and any evidence not received, and all applicable laws and regulations considered pertinent to the issue currently on appeal.  A reasonable period of time should be allowed for response before the appeal is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals 

for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

